Opinion issued April 2, 2015




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-15-00005-CV
                           ———————————
                   AMANDA LEIGH SELLERS, Appellant
                                       V.
                     SHAUN KELLY SELLERS, Appellee



                   On Appeal from the 253rd District Court
                         Chambers County, Texas
                      Trial Court Cause No. CV29009


                         MEMORANDUM OPINION

      Appellant, Amanda Leigh Sellers, proceeding pro se, has neither paid the

required filing fee nor established indigence for purposes of appellate costs. See

TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208,

51.941(a), 101.041 (West 2013), § 101.0411 (West Supp. 2014); Order Regarding
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and

Before the Judicial Panel on Multi-District Litigation, Misc. Docket No. 13-9127

(Tex. Aug. 16, 2013). After being notified by the Clerk of this Court on January 6,

2015, and again on January 27, 2015, that this appeal was subject to dismissal for

failure to pay the filing fee, appellant did not timely respond. See TEX. R. APP. P.

5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees.

See TEX. R. APP. P. 5, 42.3(c). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2